  Case 1:17-cv-07465-GBD-BCM Document 80 Filed 11/08/18 Page 1 of 2




                                                              E-MAIL: DCONNELL@HABERPOLK.COM
                                                                       DIRECT DIAL: (216) 325-0108




                                    November 8, 2018

Via ECF and Facsimile
Honorable George B. Daniels
United States District Court
Southern District of New York
500 Pearl Street
New York, NY 1007

    RE:    Christine McGrath Kamrass v. Jefferies, LLC, et al.
           United States District Court, Southern District of New York Case No. 1:17-cv-
           07465
           (Joint Motion to Continue December 12, 2018 Pre-trial Conference)

Dear Judge Daniels:

         Plaintiff, Christine McGrath Kamrass, and Defendants Jefferies LLC, Jefferies &
Company, Inc., and John Laub, hereby jointly move this Court to continue the pre-trial
conference currently set for December 12, 2018 at 9:45 am. As grounds for the
requested continuance, the parties state that they have completed substantial paper
discovery, including discovery of electronically stored information, and have begun
taking depositions. For several reasons, including, the number and location of
witnesses, including third party witnesses, and counsel, travel necessitated by the
location of various witnesses, and the busy calendars of the various counsel and
witnesses, the parties anticipate continuing to work towards the remaining discovery into
early 2019. With additional discovery to be completed and no substantive issues to
address to the Court, the parties do not feel the need to conduct a pre-trial with the Court
at this time.

        Accordingly, the parties jointly request that the pretrial scheduled for December
12, 2018 be continued for approximately sixty days, or until February 13, 2019. At that
time, the parties anticipate that they will be in a position to discuss the progress of
discovery, discovery that may remain to be completed, any discovery issues that have
arisen between the parties, and further case deadlines, including dispositive motion
practice, expert deadlines and trial dates.

         The undersigned counsel have met and conferred regarding this matter and
jointly submit this motion in good faith and not for purposes of delay.
   Case 1:17-cv-07465-GBD-BCM Document 80 Filed 11/08/18 Page 2 of 2
Hon. George B. Daniels
November 8, 2018
Page 2




                               Respectfully submitted,

/s/ Daniel M. Connell                      /s/ Bruce G. Hearey (per consent)
Haber Polk Kabat, LLP                      Ogletree, Deakins Nash, Smoak &
                                           Stewart, P.C.
Counsel for Plaintiff
Christine McGrath Kamrass                  Counsel for Defendants
                                           Jefferies LLC, Jefferies & Company, Inc.
                                           and John Laub



cc via ECF: All Counsel of Record
